Title: From George Washington to the Officials of Charleston, 3 May 1791
From: Washington, George
To: Officials of Charleston



Gentlemen,
[Charleston, 3 May 1791]

The gratification you are pleased to express, at my arrival in your metropolis, is replied to with sincerity, in a grateful acknowledgement of the pleasing sensations which your affectionate urbanity has excited—Highly sensible of your attachment and favorable opinions, I entreat you to be persuaded of the lasting gratitude which they impress, and of the cordial regard with which they are returned.
It is the peculiar boast of our country that her happiness is alone dependent on the collective wisdom and virtue of her citizens, and rests not on the exertions of any individual. While a just sense is entertained of our natural and political advantages we cannot fail to improve them; and with the progress of our national importance to combine the freedom and felicity of individuals.
I shall be particularly gratified in observing the happy influence of public measures on the prosperity of your city, which is so entitled to the regard and esteem of the american Union.

G. Washington

